DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 13 are objected to because of the following informalities: the phrase “a stator winding system” in line 8 in claim 1 needs to be reevaluated because it is not clear if the phrase belongs to the same stator winding system mentioned in line 2. Similarly, the phrase “a rotor” in line 17 in claim 13 has a similar issue because it is not clear if a rotor is a part of “at least two rotor” mentioned in line 7. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hon et al. US Patent No. 10,978,934 B2.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Regarding claim 13, Hon discloses 
A method for operating an electric machine (See Fig. 1, item 80), the method comprising: providing an electrical machine having: a winding system group comprising at least one stator winding system (Item 84); a rotor arrangement (Item 82) with at least two rotors (Item 94) (See column 6, lines 48-63, column 7, lines 43-54.), and a demagnetization device (Item 134) comprising a heating apparatus (Item 134), wherein each rotor of the rotor arrangement comprises at least one permanent magnet as a magnetic device (See column 6, lines 48-63), wherein each rotor of the rotor arrangement is assigned to a stator winding system of the winding system group and is rotatable relative to the stator winding system assigned thereto, wherein each stator winding system of the winding system group and the rotor assigned to the respective stator winding system of the rotor arrangement are arranged so as to form a respective air gap between one another (See column 15, lines 10-23), such that the respective stator winding system and the rotor are configured to interact electromagnetically (Rotor 

Regarding claim 14, Hon discloses 
wherein, for the demagnetization, the rotor and the magnetic device of the rotor assigned to the faulty stator winding is overheated. (See column 13, lines 58-67)

Regarding claim 15, Hon discloses 
wherein, for the demagnetization, after the overheating has been brought about, an opposing magnetic field directed counter to the original magnetic field of the magnetic device of the rotor assigned to the faulty stator winding is built up. (See column 11, lines 15-34, column 14, lines 1-17. It should be noted that the magnetism is reduced by inherently opposing the original magnetic field by increasing the temperature of the rotor assembly)

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following: 
“wherein each heating-up device is separately activatable and deactivatable and set up and arranged in order, after activation, to separately heat up only the rotor and the magnetic device thereof to which the activated heating-up device is assigned, wherein the demagnetization device is configured, in a targeted manner, to activate each heating-up device separately in the event of a fault, wherein the heating apparatus comprises a configurable fluid connection to a heat source, wherein heat is configured to be conducted from the heat source to the electric machine via the fluid connection, wherein the fluid connection comprises a line for each rotor of the rotor arrangement for guiding the heat from the heat source to the respective rotor, wherein the respective line is part of the heating-up device assigned to the respective rotor, and wherein the demagnetization device is set up to configure the fluid connection in such a way that the heat is guided only to the rotor assigned to the faulty stator winding system.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KIM (US 2020/0001913) discloses demagnetizing a magnet using a demagnetization current in the event of a failure has occurred as mentioned in Fig. 5. Similarly, CULLEN et al. (US 2011/0234180 A1) also discloses heating one or more magnets to demagnetize the magnets in an event of a fault as disclosed in Fig. 2.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846